Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on Sep. 14, 2020 with respect to claims 1 -20 have been fully considered but they are not persuasive.

The applicants argument, “Pedersen and Hirst would still lack – modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud”, on page 7.

The examiners response, “Peterson discloses, a method of determining a HRTF including obtaining information regarding an input of an ear (ABSTRCT). The second "matching" reference image 300 may be selected by the second device 14, and the second device 14 then determine HRTF based on an interpolation between the two selected pre-determined HRTFs. In some embodiments, the interpolation may be accomplished by calculating a mean value for the two HRTFs that are associated with the two respective closest matches (paragraph 0088) 
The second device 14 compares the input image 20 with the reference images 300. The reference images 300 may optionally be pre-processed. Along with, scaling the input image 20 so that the image of the ear has a certain height and width, adjusting a grey-scale of the input image 20, or a combination of the foregoing (Fig. 2/256, paragraph 0077).

At the same time, Hirst teaches a technology for creating head-related transfer functions that are customized for a pinna of a human. The method may also include generating a three-dimensional 3D digital model of the human pinna using the digital images and determining a head related transfer function HRTF that is customized for the human pinna using the three-dimensional 3D digital model – i.e., modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud (ABSTRACT, Figs. 1, 2, 5 – 7, column 2, lines 16 – 22, claim 1).

A set of morphological parameters may be identified that describes the human pinna, and HRTFs may be generated using the morphological parameters using known methods for generating HRTFs (column 2, lines 22 – 26).

The HRTF generation process may compute a plurality of morphological parameters that describe one or more dimensions of the user's pinna using the 3D digital model (column 4, lines 36 – 39).

A video may be taken of the user's pinna and/or head area. Then, one or more of the digital images may be still frames that are extracted from a video recording taken of the pinna 104 using a video mode of the smartphone 102 (Fig. 1, column 3, lines 8 – 13).

The one or more digital memory devices and processors may be situated locally - e.g., on the smartphone 102, or on one or more remote computing units - e.g., servers, that are in communication with the smartphone through a wired or wireless connection (column 4, lines 6 – 10)”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims (1 and 9) and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,839,545 B2 Nov. 17, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because -

Claim 1 of current application is as below-
a non-transitory computer readable medium storing instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform a method, comprising:

receiving, from a mobile device, a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna; 
producing a point cloud of the pinna from points of significance in the plurality of images; 
registering the point cloud with a model database having existing geometrical data for a plurality of sample pinnae; and 
modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud.

Claim 9 of current application is as below-
a method comprising:
receiving, from a mobile device, a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna; producing a point cloud of the pinna from points of significance in the plurality of images; 
registering the point cloud with a model database having existing geometrical data for a plurality of sample pinnae; and 
modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud.

Claim 1 of U.S. Patent No. 10,839,545 is as below –
a method of producing geometrical data for a head related transfer function filter comprising: 
receiving at least one image frame comprising an image of a pinna;  
detecting points of significance in the pinna from the at least one image frame;  producing a point cloud from the points detected from at least one image frame;  registering the point cloud with a model database, wherein the model database comprises existing geometrical data for a plurality of sample pinnae; and producing the geometrical data for the head related transfer function filter by processing the model database with the point cloud, wherein producing the geometrical data includes modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud.

Here, it is obvious to modify by deleting and rewording the allowed claim 1 features and come up with claim language of claim 1 of current application.

Dependent claims 2 - 8 and 10 – 14 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,839,545 B2 Nov. 17, 2020.

Claim 15 of current application is as below-

an apparatus comprising:
at least one processor configured to execute computer programs; 
at least one memory configured to store computer programs and related data; and at least one data communication interface configured to communicate with external data communication networks; 
wherein the apparatus is configured to:
receive, from a mobile device, a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna, 
produce a point cloud of the pinna from points of significance in the plurality of images, 
register the point cloud with a model database having existing geometrical data for a plurality of sample pinnae, and 
modify the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud.

Claim 10 of U.S. Patent No. 10,839,545 is as below –
an apparatus comprising: at least one processor configured to execute computer programs;  
at least one memory configured to store computer programs and related data; and at least one data communication interface configured to communicate with external data communication networks;  
wherein the apparatus is configured to: 
receive at least one image frame comprising an image of a pinna;  
detect points of significance in the pinna from the at least one image frame;  produce a point cloud from the points detected from the at least one image frame;  
register the point cloud with a model database, wherein the model database comprises existing geometrical data for a plurality of sample pinnae; and 
produce geometrical data for a head related transfer function filter by processing the model database with the point cloud, wherein producing the geometrical data includes modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud.

Here, it is obvious to modify by deleting and rewording the allowed claim 10 features and come up with claim language of claim 15 of current application.

Dependent claims 16 – 20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,839,545 B2 Nov. 17, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 9, 12 – 15 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Pedersen US PGPub: US 2013/0169779 A1 Jul. 4, 2013 and in view of
Hirst US Patent: US 9,544,706 B1 Jan. 10, 2017.

Regarding claims 1, 9, 15, Pedersen discloses,

a non-transitory computer readable medium storing instructions that (a main memory 1206. The computer system 1200 also includes a main memory 1206, such as a random access memory RAM or other dynamic storage device, coupled to the bus 1202 for storing information and instructions to be executed by the processor 1204 – Fig. 5/1206,  paragraph 0102), when executed by one or more processors of an apparatus (executed by the processor 1204 – Fig. 5/1205, paragraph 0102), cause the apparatus to perform a method, a method (a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears, one or more of the reference images associated with a corresponding pre-determined HRTF information, obtaining information regarding an input image that includes an image of an ear of a subject, comparing the information regarding the input image with information regarding the reference images using a processor, and selecting one of the pre-determined HRTF information based at least in part on a result of the act of comparing - ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093) and an apparatus (the computer system 1200 may be used to implement the first device 12, the second device 14 or both. Here, the second device 14 reads on the claimed an apparatus – Fig. 5, paragraph 0101), comprising:

receiving, from a mobile device (the first device 12 transmits the input image 20 to the second device 14 for comparing the input image 20 with a plurality of reference images of different respective ears – i.e., second device 14 receives the input image 20 – Figs. 1, 2/204, 2/252, 5paragraphs 0063 – 0065, 0072, 0071), a plurality of images of a pinna (the first device 12 may be used to obtain two or more two dimensional images of a subject's ear from different respective directions. The two dimensional images may then be processed to reconstruct a three dimensional input image 20 of the subject's ear. The processor 16 of the first device 12 may be configured to generate signals to cause the first device 12 to transmit the images to the second device 14. The second device 14 then perform the image processing on the images to reconstruct the three dimensional input image 20 – paragraph 0099), wherein the plurality of images are acquired at different positions to cover the pinna (the input image 20 of the ear 270 may include the lobule 272, antitragus 274, cavum concha 276, cymba concha 278, scaphoid fossa 280, helix 282, antihelix 284, triangular fossa 286, crus helias 288, tragus 290, and the intertragal incisures 292 – Fig. 3, paragraph 0070); 

producing (the second device 14 compares the input image 20 with the reference images 300 – i.e., inherently some output is determined by comparison of images, reads on the claimed feature producing – Fig. 2/256, paragraph 0077. The received data regarding the HRTF displayed on a screen – i.e., a screen at the first device 12, for presentation to the user of the first device 12 – Fig. 2/206, paragraph 0087. The obtained HRTF is displayed on a screen – i.e., a screen of the second device 14 – Fig. 5/1212, paragraphs 0098, 0101, 0103)
a point cloud of the pinna (scaling the input image 20 and the reference images 300 so that the image of the ear has a certain height and width – paragraph 0077. Information that may be extracted from the input images 20 may include head size – i.e., width and/or depth, head shape, torso size - width and/or depth, torso shape, cavum concha height, cymba concha height, cavum concha width, fossa height, pinna height, pinna width, intertragal incisure width, cavum concha depth, or any combination of the foregoing – paragraph 0093) 
from points of significance in the plurality of images (the second device 14 compares the input image 20 with the reference images 300. The reference images 300 may optionally be pre-processed. Along with, scaling the input image 20 so that the image of the ear has a certain height and width, adjusting a grey-scale of the input image 20, or a combination of the foregoing – Fig. 2/256, paragraph 0077); 

registering (after a reference image 300 has been determined to be the best match with the input image 20 – i.e., registering– Figs. 2/256, 2/258, paragraph 0083) 
the point cloud with a model database (reference images 300 – paragraph 0077. The second "matching" reference image 300 may be selected by the second device 14, and the second device 14 then determine HRTF based on an interpolation between the two selected pre-determined HRTFs. In some embodiments, the interpolation may be accomplished by calculating a mean value for the two HRTFs that are associated with the two respective closest matches – paragraph 0088) 
having existing geometrical data for a plurality of sample pinnae (the second device 14 compares the input image 20 with the reference images 300. The reference images 300 may optionally be pre-processed. Along with, scaling the input image 20 so that the image of the ear has a certain height and width, adjusting a grey-scale of the input image 20, or a combination of the foregoing – Fig. 2/256, paragraph 0077),

but, does not disclose, “modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud”.

Hirst teaches a technology for creating head-related transfer functions that are customized for a pinna of a human. The method may also include generating a three-dimensional 3D digital model of the human pinna using the digital images and determining a head related transfer function HRTF that is customized for the human pinna using the three-dimensional 3D digital model – i.e., modifying the existing geometrical data in the model database to create individual geometrical data corresponding to the point cloud (ABSTRACT, Figs. 1, 2, 5 – 7, column 2, lines 16 – 22, claim 1).

A set of morphological parameters may be identified that describes the human pinna, and HRTFs may be generated using the morphological parameters using known methods for generating HRTFs (column 2, lines 22 – 26).

The HRTF generation process may compute a plurality of morphological parameters that describe one or more dimensions of the user's pinna using the 3D digital model (column 4, lines 36 – 39).

A video may be taken of the user's pinna and/or head area. Then, one or more of the digital images may be still frames that are extracted from a video recording taken of the pinna 104 using a video mode of the smartphone 102 (Fig. 1, column 3, lines 8 – 13).

The one or more digital memory devices and processors may be situated locally - e.g., on the smartphone 102, or on one or more remote computing units - e.g., servers, that are in communication with the smartphone through a wired or wireless connection (column 4, lines 6 – 10).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears of Pedersen (Pedersen, ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093), wherein the system of Pedersen, would have incorporated customized head-related transfer functions that are customized for a pinna of a human of Hirst (Hirst, ABSTRACT,  Figs. 1, 2, 5 – 7, column 2, lines 16 – 26, column 3, lines 8 – 13, column 4, lines 6 – 10, column 4, lines 36 – 39) for enhancing the audio experience for consumers by attempting to create spatial sound reproduction systems (Hirst, column 1, lines 13 – 20).

Regarding claim 4, Pedersen discloses all the claimed features,

but, does not disclose, the non-transitory computer readable medium of claim 1, wherein the plurality of images is “a video sequence”.

Hirst teaches a technology for creating head-related transfer functions that are customized for a pinna of a human. The method may also include generating a three-dimensional 3D digital model of the human pinna using the digital images and determining a head related transfer function HRTF that is customized for the human pinna using the three-dimensional 3D digital model (ABSTRACT, Figs. 1, 2, 5 – 7, column 2, lines 16 – 22, claim 1).

A video may be taken of the user's pinna and/or head area. Then, one or more of the digital images may be still frames that are extracted from a video recording taken of the pinna 104 using a video mode of the smartphone 102 (Fig. 1, column 3, lines 8 – 13).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears of Pedersen (Pedersen, ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093), wherein the system of Pedersen, would have incorporated customized head-related transfer functions that are customized for a pinna of a human of Hirst (Hirst, ABSTRACT,  Figs. 1, 2, 5 – 7, column 2, lines 16 – 26, column 3, lines 8 – 13, column 4, lines 6 – 10, column 4, lines 36 – 39) for enhancing the audio experience for consumers by attempting to create spatial sound reproduction systems (Hirst, column 1, lines 13 – 20).

Regarding claims 5, 12, 18, Pedersen discloses,

the non-transitory computer readable medium of claim 1, wherein registering the point cloud with the model database includes one or more of translating, rotating, or scaling the point cloud to align the point cloud with the model database (perform image processing to filter out noise in the input image 20, scaling the input image 20 so that the image of the ear has a certain height and width, adjusting a grey-scale of the input image 20, or a combination of the foregoing - paragraph 0077).

Regarding claims 6, 13, 19, Pedersen discloses all the claimed features,

but, does not disclose, the non-transitory computer readable medium of claim 1, wherein modifying the existing geometrical data includes morphing the model database.

Hirst teaches a technology for creating head-related transfer functions that are customized for a pinna of a human. The method may also include generating a three-dimensional 3D digital model of the human pinna using the digital images and determining a head related transfer function HRTF that is customized for the human pinna using the three-dimensional 3D digital model (ABSTRACT, Figs. 1, 2, 5 – 7, column 2, lines 16 – 22, claim 1).

A set of morphological parameters may be identified that describes the human pinna, and HRTFs may be generated using the morphological parameters using known methods for generating HRTFs (column 2, lines 22 – 26).

The HRTF generation process may compute a plurality of morphological parameters that describe one or more dimensions of the user's pinna using the 3D digital model (column 4, lines 36 – 39).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears of Pedersen (Pedersen, ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093), wherein the system of Pedersen, would have incorporated customized head-related transfer functions that are customized for a pinna of a human of Hirst (Hirst, ABSTRACT,  Figs. 1, 2, 5 – 7, column 2, lines 16 – 26, column 3, lines 8 – 13, column 4, lines 6 – 10, column 4, lines 36 – 39) for enhancing the audio experience for consumers by attempting to create spatial sound reproduction systems (Hirst, column 1, lines 13 – 20).

Regarding claims 7, 14, 20, Pedersen discloses all the claimed features,

but, does not disclose, the non-transitory computer readable medium of claim 6, wherein registering the point cloud with the model database and morphing the model database are performed coextensive in time.

Hirst teaches a technology for creating head-related transfer functions that are customized for a pinna of a human. The method may also include generating a three-dimensional 3D digital model of the human pinna using the digital images and determining a head related transfer function HRTF that is customized for the human pinna using the three-dimensional 3D digital model (ABSTRACT, Figs. 1, 2, 5 – 7, column 2, lines 16 – 22, claim 1).

A set of morphological parameters may be identified that describes the human pinna, and HRTFs may be generated using the morphological parameters using known methods for generating HRTFs (column 2, lines 22 – 26).

The HRTF generation process may compute a plurality of morphological parameters that describe one or more dimensions of the user's pinna using the 3D digital model (column 4, lines 36 – 39).

A video may be taken of the user's pinna and/or head area. Then, one or more of the digital images may be still frames that are extracted from a video recording taken of the pinna 104 using a video mode of the smartphone 102 (Fig. 1, column 3, lines 8 – 13).

The one or more digital memory devices and processors may be situated locally - e.g., on the smartphone 102, or on one or more remote computing units - e.g., servers, that are in communication with the smartphone through a wired or wireless connection, reads on the claimed feature, wherein registering the point cloud with the model database and morphing the model database are performed coextensive in time (column 4, lines 6 – 10).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears of Pedersen (Pedersen, ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093), wherein the system of Pedersen, would have incorporated customized head-related transfer functions that are customized for a pinna of a human of Hirst (Hirst, ABSTRACT,  Figs. 1, 2, 5 – 7, column 2, lines 16 – 26, column 3, lines 8 – 13, column 4, lines 6 – 10, column 4, lines 36 – 39) for enhancing the audio experience for consumers by attempting to create spatial sound reproduction systems (Hirst, column 1, lines 13 – 20).

Regarding claim 8, Pedersen discloses,

8he non-transitory computer readable medium of claim 1, wherein the model database is a pre- computed principle component analysis basis (selecting one of the pre-determined HRTF information based at least in part on a result of the act of comparing - ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093).

Claims 2, 3, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Pedersen US PGPub: US 2013/0169779 A1 Jul. 4, 2013 and in view of
Hirst US Patent: US 9,544,706 B1 Jan. 10, 2017 and further in view of 
Lv US PGPub: US 2013/0286161 A1 Oct. 31, 2013.

Regarding claims 2, 10, 16, both Pedersen and Hirst discloses all the claimed features,

but, does not disclose, the non-transitory computer readable medium of claim 1, wherein the mobile device is configured to instruct a user to move the mobile device around a head of the user to acquire the plurality of images.

Lv teaches, when device 102 is ready to generate the three-dimensional model, device 102 instructs user 104 to sweep device 102 across his/her face to capture his/her face from various positions and orientations (e.g., positions 106.1, 
106.2 and 106.j). User 104 then uses device 102 to capture images of his/her face by holding device 102 with a single hand so that an on-board camera is aimed at his/her face, and steadily changes the position and orientation of device 102 until the on-board camera has captured a sufficient number of images of user 104. User 104 then uses device 102 to capture images of his/her face by holding device 102 with a single hand so that an on-board camera is aimed at his/her face, and steadily changes the position and orientation of device 102 until the on-board camera has captured a sufficient number of images of user 104 (Fig. 1, paragraphs 0031, 0083). The detected features can also include nose features 310, lips features 312, and jawline features 314. Other possible features include a hairline, the chin, ears, etc. (Fig. 3, paragraph 0043).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears of combined Pedersen and Hirst (combined Pedersen and Hirst, ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093), wherein the system of combined Pedersen and Hirst, would have incorporated, providing instructions to the user of the mobile phone to sweep device 102 across his/her face to capture his/her face from various positions and orientations of Lv (Lv, Fig. 1, paragraphs 0031, 0043, 0083) for using a  mobile device that includes an image sensor and a motion sensor to generate a three-dimensional mode of a user’s face to identify or authenticate a user (Lv, paragraph 0002, 0007).

Regarding claims 3, 11, 17, both Pedersen and Hirst discloses all the claimed features,

but, does not disclose, the non-transitory computer readable medium of claim 1, wherein the mobile device is configured to instruct a user to move the mobile device such that the plurality of images is acquired at a plurality of different angles to cover the pinna.
Lv teaches, when device 102 is ready to generate the three-dimensional model, device 102 instructs user 104 to sweep device 102 across his/her face to capture his/her face from various positions and orientations (e.g., positions 106.1, 
106.2 and 106.j). User 104 then uses device 102 to capture images of his/her face by holding device 102 with a single hand so that an on-board camera is aimed at his/her face, and steadily changes the position and orientation of device 102 until the on-board camera has captured a sufficient number of images of user 104. User 104 then uses device 102 to capture images of his/her face by holding device 102 with a single hand so that an on-board camera is aimed at his/her face, and steadily changes the position and orientation of device 102 until the on-board camera has captured a sufficient number of images of user 104 (Fig. 1, paragraphs 0031, 0083). The detected features can also include nose features 310, lips features 312, and jawline features 314. Other possible features include a hairline, the chin, ears, etc. (Fig. 3, paragraph 0043).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method for determining head related transfer functions HRTF includes obtaining a plurality of reference images of different respective ears of combined Pedersen and Hirst (combined Pedersen and Hirst, ABSTRACT, Figs. 1, 3 and 4, paragraphs 0005, 0012, 0018, 0025, 0093), wherein the system of combined Pedersen and Hirst, would have incorporated, providing instructions to the user of the mobile phone to sweep device 102 across his/her face to capture his/her face from various positions and orientations of Lv (Lv, Fig. 1, paragraphs 0031, 0043, 0083) for using a  mobile device that includes an image sensor and a motion sensor to generate a three-dimensional mode of a user’s face to identify or authenticate a user (Lv, paragraph 0002, 0007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIMESH PATEL/Primary Examiner, Art Unit 2642